Oe BS

Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Pa CTT
>. CoO
NORTHERN DISTRICT OF TEXAS
FILED

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT “TEXAS
FORT WORTH DIVISION

MAR 24 2020

 

 

 

CLERK, U.S. DISTRICT COURT *

 

 

 

FEMALE FIREFIGHTER JANE DOE § By 10
Plaintiff, § an thee .
| § | Xo
V. § CIVIL ACTION NO. 4:19-cv-01001-A
§
FORT WORTH, TEXAS, et al. §
Defendants. §

DEFENDANT BOB LOMERSON’S MOTION DISMISS
FOR FAILURE TO STATE A CLAIM, ALTERNATIVELY,
FOR JUDGMENT ON THE PLEADINGS AND BRIEF IN SUPPORT THEREOF

Respectfully Submitted,

  

rit Drive, Suite 1750
Dallas, Texas 75251

(214) 445-0740 — Tel

(972) 661-9320 — Fax
joanna@markkennedylaw.com

David R. Scoggins

State Bar. No. 17885300

6060 N. Central Expressway, Suite 500
Dallas, Texas 75206

Tel: (214) 336-0605

Fax: (214) 736-3855
david@scogginslaw.com

ATTORNEYS FOR DEFENDANT
BOB LOMERSON

Lomerson Motion for Dismissal Pagei
 

Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page2of14 PagelD 688

TABLE OF CONTENTS
TABLE OF AUTHORITIES. .............cccceseensscsenesesenessseneneseneeesseeeeeeeeeeeeeseeseeeeuee eens iii
I. SUMMARY.........:cccceceeeecececneeeeeneeeeeeeeeeneeeeeeeeneeseeseeesnse ee eeneeeeeesenee seen eeess
IL. BACKGROUND. ........ 0... ccceecccecnene eee neneeee ee none eee eeeeneneeeeeeeeee eee eensn seen sense ented 2
III. ARGUMENT AND AUTHORITIES. --s--sccs-scscsssesssssssssssssviseseessssssieesesessssevee
A. Claims Against Defendant Lomerson are
Time-Barred and Must Be Dismissed.................:ccececeeecnceseeneeeneneneeeneeeees

B. The Supervisory Liability Claim Against

Defendant Lomerson Must Be Dismissed.................ccccccceccsccescceeceseeeeess 4
C. Defendant Lomerson is Entitled to Qualified Immunity from Suit................... 7
IV. CONCLUSION & PRAYER ......... ccc cccecccesccscuecssceesuecuncecaeeenseevsteeneeerereeseecees

CERTIFICATE OF SERVICE. ........... ccc ccecececesecncnceencnenenenseeeeeeeeeeenes eee ee seen ea enenenens 9

Lomerson Motion for Dismissal Page ii
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page3of14 PagelD 689

TABLE OF AUTHORITIES

Cases

Jones v. Alcoa, Inc.,
339 F.3d 359 (Sth Cir. 2003)...........ccccscececeecececeeeeceeeceeeeneeeeeneeeeteeeseneeeeeeeenseee reese cus 3

Ashcroft v. Igbal,
556 U.S. 662 (2009)........cccccecececccecececeeeen eee ee eneeeeeensaenensscsssesssesssesssesssssssssssssrsessessse dy O

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305 (Sth Cir. 2002)... ccc ecece cece ccnc ee ene ee en eeeeeeeeee eee eneeeeeeneeeenensee nena eases 3

Wilson v. Garcia,
A471 U.S. 261 (1985)... cece cece cence nen e tence nent eee ee ee ne eee ne nee e enone eee e ees ne nesses se eteret ata H Ee ess 3

Migra v. Warren City Sch. Dist. Bd. of Educ.,
465 U.S. 75 (1984)... cece ce ceeeeeeeeeneeeeeseeeeeeeseeeereeseeeens Lene neeeeeeeneneeenenceeteeeeeeen en eees 4

Harrington v. Harris,
118 F.3d 359 (Sth Cir. 1997)... cece eee e eee ve deeeeeeneenens nace e enone eee eeeneeneeseeeeneeees weed

City of Canton v. Harris,
489 U.S. 378 (1989)... 0. ccc ec ec ec ec cence ence e cece eee eee e ened ee eee eee eee Gee EERE DESO EE OE ESSE ESE OSE EE EEE EE 5

Coleman v. Houston Indep. Sch. Dist.,
113 F.3d 528 (Sth Cir, 1997)... 0... ccc cece cece ec ecccnceenencneneneneneee eens eens ee eeneeeeeeeeeesen eens sees 5

Shelton v. Chief of Police Schockley,
No. 4:01-CV-0409-A, 2001 WL 1057629 (N.D. Tex. Sep. 5, 2001)......... cece ecec sees eee eee nees 5,6

Davidson v. City of Stafford, Texas,
848 F.3d 384 (Sth Cir. 2017) as revised (Mar. 31, 2017)......... 0c cece cee ee sence eee eeueeee ne eeeeneees 5

Cozzo v. Tangipahoa Parish Council—Pres. Gov't,
279 F.3d 273 (Sth Cir. 2002)........ cece eecec ec ee ec ee ee eeeeneeeeeneeeeeeeeeeeeeeeeeeeeeeueeeeeeeeeneeeeeees 5

R2 Invs. LDC v. Phillips,
401 F.3d 638 (Sth Cir. 2005)...........ccccceceececsceccececnceereeeeeeneeeeeneeeeneneeeeeensuseeaeenene anaes 7

Peiia v. City of Rio Grande City,
879 F.3d 613 (Sth Cir. 2018)...... cece cece cece cee eee cee ee eee ee neee sees ee ee ence seen en seen en seen seen enens 7

Malley v. Briggs,
475 U.S. 335 (1986).......ccccccceceencceneeeeeneneneneneeeneneeeeeeene senses ee eens eeeeeeneeneneeeneaeeeeneree 7

Lomerson Motion for Dismissal Page iii
 

Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page4of14 PagelD 690

Statutes & Rules

42 U.S.C §1983....cccccesserseerees

Tex. C. Prac. & Rem. C. §16.003

Lomerson Motion for Dismissal Page iv
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page5of14 PagelD 691

TO THE HONORABLE SENIOR JUDGE JOHN H. MCBRYDE:

On March 10, 2020, the Honorable Court dismissed Plaintiff Jane Doe’s claims with
prejudice against certain Defendants, including Defendant Kelly Gutierrez, Ken Stevens, Fred
Jandruko, Bryan Burch, and the City of Fort Worth. All but one claim alleging a December 2017
incident filed against Defendant Dustin Lindop were dismissed with prejudice. Doc. 39; 40.
Despite Plaintiff's amended pleadings and Fed. R. Civ. P. 12(b) responsive filings, the Court found
Plaintiff essentially failed to state a claim upon which relief could be granted.

Pursuant to Fed. R. Civ. P. 12(b), alternatively 12(c), Defendant Robert “Bob” Lomerson
files his motion for dismissal because Plaintiff Jane Doe fails to state a claim against him upon
which relief could be granted. Her direct claims against Defendant Lomerson are indisputably
untimely and time-barred as a matter of law. Furthermore, there is no basis upon which to impose
supervisory liability on Defendant Lomerson, and he is otherwise entitled to qualified immunity.
Defendant Lomerson asks this Honorable Court to dismiss Plaintiff's claims against him with
prejudice, alternatively, to issue judgment in his favor on Plaintiff's defective pleadings.

I. SUMMARY

Plaintiff filed her First Amended Complaint on January 17, 2020. Doc. 16. As in her
original pleading, Plaintiff sued Defendant Lomerson for alleged sexual harassment (Count Four)
and failure to supervise others under the Equal Protection Clause and 42 U.S.C. §1983 (Count
Nine). Jd. § 200; 310. Plaintiff's First Amended Complaint largely responded to the various
Defendants’ assertions, including those made affirmatively in Defendant Lomerson’s Answer
(Doc. 37), that her lawsuit was untimely filed and the allegations are time-barred.

The allegations of sexual harassment against Defendant Lomerson date back to 2014 and

2015. Doc. No. 16 §§ 68-77. Plaintiff specifically alleges that in September 2015, Defendant

Lomerson Motion for Dismissal : 1
 

Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page 6of14 PagelD 692

Lomerson sexually assaulted her in the backyard while visiting her at home. Jd. at J§ 78-83.
Plaintiff specifies that Defendant Lomerson’s advances subsided after September 2015 and that,
in fact, her work situation thereafter improved. Jd. at J§ 83, 86. The conduct as alleged by Plaintiff
and underlying her Equal Protection and §1983 claims occurred nearly five years prior to
Plaintiffs case being filed. Further, no surviving allegation by Plaintiff against Defendant Lindop
creates a basis to hold Defendant Lomerson liable in any capacity. It is absurd for Plaintiff to
allege Defendant Lomerson failed to train, correct, and even “empowered” Defendant Lindop to
touch himself in front of Plaintiff when she fails to plead any plausible facts to support her
conclusory allegations. /d. at ]319. Plaintiff's Complaint, as amended, only supports Defendant
Lomerson’s dismissal from this lawsuit.
II. BACKGROUND

Plaintiff Jane Doe was employed by the City of Fort Worth fire department with the rank
of engineer. Doc. 16 {ff 26-28. At all relevant times, Defendant Robert “Bob” Lomerson was a
Captain who served within the Fort Worth fire department. Jd. at § 69. Defendant, Dustin Lindop,
was a lieutenant with the fire department. Jd. at 16 4 110. All other Defendants were dismissed
with prejudice from this suit on March 10, 2020. Doc. 39; 40.

Plaintiff brings one count of sexual harassment under the Equal Protection Clause and 42
U.S.C. §1983 against Defendant Lomerson and one count of supervisory liability. Jd. 16 J] 200;
310. The facts Plaintiff alleges against Defendant Lomerson are that sometime between 2013 and
2015, he subjected her to sexual inuendo, unwanted sexual advances; finally, that Defendant
Lomerson had nonconsensual sex with her in the backyard of her home in September 2015. Id. at
qf 71-81. All alleged acts involving Defendant Lomerson occurred more than two years before

Plaintiff filed her lawsuit. To the extent the allegations remain justiciable, Plaintiff also alleges

Lomerson Motion for Dismissal 2

 
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page 7of14 PagelD 693

that about two years later, or in 2017, Defendant Lomerson failed to supervise or “empowered”
Defendant Lindop to masturbate by or near Plaintiff against her will. Jd. at { 318. These
allegations are and will continue to be vehemently denied by Defendant Lomerson.

Til. ARGUMENT & AUTHORITIES

Defendant Lomerson seeks dismissal of all allegations against him pursuant to Fed. R. Civ.
P. 12(b)(6). Under Rule 12(b)(6), Plaintiff's claims should be dismissed unless she pleads facts
which, if true, would state a cause of action. A statute of limitations may support dismissal under
Rule 12(b)(6) where it is “evident from plaintiff's pleadings that the action is barred and the
pleadings fail to raise some basis for tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366
(5th Cir. 2003). Furthermore, threadbare recitals of the elements of a cause of action, supported
by mere conclusory statements, do not suffice. Ashcroft v. Igbal, 556 U.S. 662, 678 (2009).

Alternatively, judgment on the pleadings and in favor of Defendant Lomerson is
appropriate. The standard for dismissal under Rule 12(c) is the same as that for dismissal for
failure to state a claim under Rule 12(b)(6). Great Plains Trust Co. v. Morgan Stanley Dean Witter
& Co., 313 F.3d 305, 312 (5th Cir.2002). Plaintiff's allegations as to Defendant Lomerson fail as
a matter of law, even if taken as true and so he, as with the other Defendants, should be dismissed
from this lawsuit. Fed. R. Civ. P. 12(c).

A. Claims Against Defendant Lomerson are Time-Barred and Must Be Dismissed.

As relevant to this lawsuit for damages, actions brought under §1983 are governed by the
analogous state limitations period for personal injury cases. Wilson v. Garcia, 471 U.S. 261
(1985). In Texas, that statute of limitations is two years from the date the action accrues. Tex. C.
Prac. & Rem. C. §16.003. Plaintiff’s Original Complaint in this case was filed on November 27,

2019. Doc. 1. The allegedly sexual harassment and/or sexual assault alleged by Plaintiff against

Lomerson Motion for Dismissal 3

 
 

Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page 8of14 PagelD 694

Defendant Lomerson occurred between May 2014 and September 2015. Doc. 16 4§ 71-81.
Indeed, Plaintiff alleges Defendant Lomerson’s “relentless pursuit” subsided in 2015, after the
alleged encounter in the backyard. Id. at § 86. On the face of Plaintiff's pleadings, as amended,
her direct complaints against Defendant Lomerson end in 2015. Jd. All allegations made against
Defendant Lomerson for sexual harassment and/or assault are time-barred not days or months, but
by years.!

Plaintiff also claims Defendant Lomerson is liable to her on a theory of supervisory liability
based on her claim that another colleague, Brian Burch, slapped her buttocks and Defendant
Lindop touched himself in front of or near Plaintiff prior to December 2017. Those claims for
alleged conduct occurring before or on November 20, 2017 were found time-barred by the Court
and dismissed with prejudice on March 10, 2020. Doc. 39 at 6-7. Otherwise, Plaintiff conceded
to the dismissal with prejudice of those claims. Doc. 39 at 7. It follows that all claims against
Defendant Lomerson arising out of those time-barred actions must now be dismissed.

B. The Supervisory Liability Claim Against Defendant Lomerson Must Be Dismissed.

Plaintiff alleges that Defendant Lomerson is liable under 42 U.S.C §1983 for failing to
supervise Defendant Lindop and allowing a hostile workplace to exist. Jd. at § 248. Section 1983
does not create substantive rights, rather, it creates a private right of action for persons who have
had their federal civil rights violated by someone acting under color of state law. See Migra v.
Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 82, (1984); Harrington v. Harris, 118 F.3d 359,

365 (5th Cir. 1997) (citations and internal marks omitted).

 

! Indeed, Plaintiff alleged similar claims against another colleague, Kelley Gutierrez, that began well after
the alleged wrongful conduct by Defendant Lomerson subsided. The claims against Mr. Gutierrez were
dismissed as time-barred on March 10, 2020. Doc. 39; 40.

Lomerson Motion for Dismissal 4

 
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page9of14 PagelD 695

It is also well-settled that vicarious liability and respondeat superior theory is insufficient
to hold supervisory officials liable in claims brought against them under §1983. City of Canton v.
Harris, 489 U.S. 378, 385 (1989); Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528,534 (Sth
Cir. 1997). Rather, “the misconduct of a subordinate must be affirmatively linked to the action or
inaction of the supervisor.” Shelton v. Chief of Police Schockley, No. 4:01-CV-0409-A, 2001 WL
1057629, at *2.

As held by the Court, the conduct of Brian Burch is time-barred, as are all by one claim by
against Defendant Lindop. Doc. 39 at 7. In order to meet her high burden to hold Defendant
Lomerson liable for the action of Defendant Lindop exposing and/or touching himself by or near
Plaintiff and against her will in December 2017, Plaintiff must plead facts that demonstrate all of
the following: (1) the supervisor either failed to supervise or train the subordinate officer; (2) a
causal link exists between the failure to train or supervise and the violation of the plaintiff's rights;
and (3) the failure to train or supervise amounts to deliberate indifference. Davidson v. City of
Stafford, Texas, 848 F.3d 384, 397 (Sth Cir. 2017) as revised (Mar. 31, 2017). Generally, proof of
a single instance, rather than a pattern of similar violations will not sustain a lack of supervision
claim. Cozzo v. Tangipahoa Parish Council—Pres. Gov’t, 279 F.3d 273, 286-87 (Sth Cir. 2002).

Plaintiff clearly attempts to do nothing more than hold Defendant Lomerson vicariously
liable for the acts of Defendant Lindop. She has made no allegations against Defendant Lomerson
whatsoever that could satisfy her burden under 42 U.S.C §1983. She alleges that in December
2017, Defendant Lindop removed his pants and masturbated in front of her and against her will.
Doc. 16 7 119. Plaintiff does not plead any facts to show that Defendant Lomerson in any way

failed to supervise or train Defendant Lindop prior to the incident in question. Nor does Plaintiff

Lomerson Motion for Dismissal 5
 

Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page 10o0f14 PagelD 696

assert she told anyone, including Defendant Lomerson, that Defendant Lindop did such things at
any time prior to the alleged conduct, at the time, or thereafter.

Even if Defendant Lomerson was Defendant Lindop’s supervisor, Plaintiff makes no
allegations that Defendant Lomerson would have or should have known that Defendant Lindop
touched himself in front of or near Plaintiff. Likewise, Defendant Lomerson could not have
possibly corrected or prevented the December 2017 incident as Plaintiff alleges. Neither a
supervisory official nor a governmental entity can be held liable for failing to adopt policies to
prevent constitutional violations. Shelton, 2001 WL I 057629, at *2. Plaintiff concedes she never
reported any alleged harassment by Defendant Lindop (Doc. 16 ¢ 84), and she never alleges she
told anyone, much less complained, about his actions. Plaintiff alleges only vague, conclusory
facts regarding Defendant Lomerson’s liability as Defendant Lindop’s supervisor.

There are also no facts alleged to support a claim that Defendant Lomerson was deliberately
indifferent to Plaintiff's right to be free from sexual harassment and a hostile workplace. In fact,
there is no factual allegation that any other employee within the Fire Department had filed a sexual
harassment or sexual assault claim; no factual allegation to support an assertion that sexual
harassment or assaults were a recurring or widespread problem within the Fire Department; and
no factual allegation to support an assertion that Defendant Lomerson knew or should have known
that a hostile work environment existed at the Fire Department.

Clearly, Plaintiff has not plead any “factual content that allows the court to draw the
reasonable inference that [Defendant Lomerson] is liable for the misconduct alleged.” Igbal, 556
at 678. The Court should not have to strain to find inferences favorable to the Plaintiff or accept

conclusory allegations, unwarranted deductions, or legal conclusions. R2 Invs. LDC v. Phillips,

Lomerson Motion for Dismissal 6

 
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page11of14 PagelD 697

401 F.3d 638, 642 (5th Cir. 2005) (citations omitted). As shown above, all claims against
Defendant Lomerson should be dismissed.

C. Defendant Lomerson is Entitled to Qualified Immunity from Suit.

Should the Court determine that Plaintiff's First Amended Complaint passes the plausible-
pleading test, dismissal is still warranted because Defendant Lomerson is entitled to qualified
immunity. See Pefia v. City of Rio Grande City, 879 F.3d 613, 618 (Sth Cir. 2018).

Defendant Lomerson asserts his entitlement to qualified immunity from Plaintiff's claims.
As a Captain within the Fire Department, Defendant Lomerson was a government official whose
position involved the exercise of discretion. Jd. at 69. Qualified immunity protects “all but the
plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335,
341 (1986). Plaintiff does not show and cannot show that Defendant Lomerson’s conduct in
response to unknown acts allegedly performed by Defendant Lindop violated clearly established
law. Therefore, Defendant Lomerson is immune from suit.

IV. CONCLUSION AND PRAYER

As set forth above, Plaintiff has failed to state a claim upon which relief can be granted;
alternatively, Defendant Lomerson is entitled to judgment on the pleadings. He respectfully
requests that the Court dismiss Plaintiffs lawsuit with prejudice and award Defendant Lomerson

all further and additional relief to which he is entitled.

    

Joanna H. Marti

State Bar No. 94072153
Kennedy Attérneys & Counselors at Law
12222 Merit Drive, Suite 1750

Lomerson Motion for Dismissal 7
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page12o0f14 PagelD 698

Lomerson Motion for

Dismissal

Dallas, Texas 75251

(214) 445-0740 — Tel.

(972) 661-9320 — Fax
joanna@markkennedylaw.com

David R. Scoggins

State Bar. No. 17885300

6060 N. Central Expressway, Suite 500
Dallas, Texas 75206

Tel: (214) 336-0605

Fax: (214) 736-3855
david@scogginslaw.com

ATTORNEYS FOR DEFENDANT
BOB LOMERSON
Case 4:19-cv-01001-A Document 45 Filed 03/24/20 Page130f14 PagelD 699

CERTIFICATE OF SERVICE

[ hereby certify that on the 20" day of March, 2020, I filed the aforementioned document
using the Court’s electronic filing system, PACER, and provided notice to call counsel of record,
including the individuals identified below, in accordance with the Federal Rules of Civil
Procedure.

Scott H. Palmer

Texas Bar No. 00797196
James P. Roberts

Texas Bar No. 24105721
Niles Illich

Texas Bar No. 24069969
Grant Gerleman

Texas Bar No. 24083065
Scott H. Palmer, P.C. ,
15455 Dallas Parkway, Suite 540, LB 32
Dallas, Texas 75001

Tel: (214) 987-4100

Fax: (214) 922-9900
scott@scottpalmerlaw.com
james@scottpalmerlaw.com
niles@scottpalmerlaw.com
grant@scottpalmerlaw.com

Gregory J. Bevel

Texas Bar No. 02275800
Wesley H.M. Gould

Texas Bar No. 24095214
Rochelle Mccullough, LLP
325 N. St. Paul Street, Suite 4500
Dallas, Texas 75201

Tel: (214) 953-0182

Fax: (214)953-0185
wgould@romclaw.com
greg. bevel@romclaw.com

LL

Joamma 1H. Martia-~
State Bar No. 24072153

Lomerson Motion for Dismissal 9
 

Ke 4:19-cv- 1ed A. Document 45 Filed 03/24/20 Page 14o0f14 PagelD 700

enned y
[seme

Attorneys & Counselors at Law
Now K ‘US Di
EAA DS QSTRICT G COURT

ICT F TEXA:

Via Federal Express

 

   

    

Karen Mitchell, Clerk of Court

United States District Court

Northern District of Texas, Fort Worth Division
501 West 10th Street, Room 310

Fort Worth, TX 76102-3673

  

RE: Female Firefighter Jane Doe Fort Worth, Texas, et al., Civil
Action No. 4:19-cv-01001-A

Dear Ms. Mitchell,

We are counsel for Defendant Robert “Bob” Lomerson in the above-styled cause.
Enclosed please find Defendant Lomerson’s Motion to Dismiss.

Please file the enclosed document containing original signature along with a courtesy copy.

I may be reached directly at (214) 445-0740 ext. 204.

Sincer

a ee.

Joanna H. Martin

Encl.
Cc: client
Counsel for Plaintiff; Counsel for Co-Defendants

12222 Merit Drive, Suite 1750 « Dallas, Texas 75251 « ph. 214.445.0740 « fx. 972.661.9320
markkennedylaw.com
